Title: To George Washington from Richard Henderson, 5 June 1788
From: Henderson, Richard
To: Washington, George



Sir
Bladensburgh [Md.] June 5th 1788

The impression made upon me by the inclosed letter, has surmounted the hesitation I felt, at the thought of troubling you with it; for the Queries are beyond my capacity of answering, as I was desired to do, and seem worthy of attention from the greatest.
I know not the writer. He lives in the north of Scotland, where the body of the people are useless to society, by the neglect of their rulers; and miserable, by the engrossed state of land, and the expensiveness of landlords, which leaves not a subsistence to their tenants.
It is a pity that a vigorous people, who are easily ruled by humane usage, should remain in misery, as recruits some day to pester us, when they might be improving the soil or navigation of this country, to their own felicity.
The letter has been some time in this country, & deserved no attention, untill the prospect of a good government opened. But now I think it proper to submit it to your observations, hoping that you will bestow a little time, in giving information, that may

be transmitted either as coming from you, or not, as you please, to a man who may become an usefull fellow citizen.
The love you have shewn to our country, produced that sincere respect and regard which have led me to trouble you on this occasion—And this is the only apology which can with truth be made by Sir Your most Obedt Servt

Rd Henderson

